DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 12 August 2021. Claims 1-20 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 11-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 7735507 to Hagenbuch, in view of US 6554682 to Tammera.

Hagenbuch discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Tammera. Tammera teaches an equivalent tank [fig 1] comprising a port [24, fig 2] formed through the top of the tank [12] and located at an upper end of a staircase [22] that descends into the interior of the tank [12], the port and staircase thereby providing walking access through the top of the tank and down to the floor of the tank [22].
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute/provide Hagenbuch’s port with claimed staircase as taught by Tammera in order to step down in to the tank for inspection or cleaning. Moreover, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 (II); 2143 (B).
2. Hagenbuch/Tammera discloses the claimed invention except that the staircase is adapted as functionally claimed to be removed from the interior of the tank. It would have been obvious to one 
3. Hagenbuch/Tammera discloses that the port is a first fill port [38, fig 2]. However, it is deficient of a second fill port located in the top. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make a second fill port, since it has been held that mere duplication of the existing essential working parts of a device where each element performs the same function with no unexpected results involves only routine skill in the art. MPEP 2144.04 VI B.
4.    Hagenbuch/Tammera discloses at least one of an access door [102, fig 2] formed in one of the front bulkhead [100], the rear bulkhead, and one of the side plates; a plurality of vent holes [40s, fig 2, 15] in the top of the tank; at least one ventilation port [40] in at least one of the front bulkhead and the rear bulkhead, the ventilation ports adaptable as functionally claimed to mount circulation fans to assist in ventilating the interior of the tank; Tammera further teaches an at least one handrail [on ladder 22, fig 1] that descends into the interior alongside the staircase. Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention place staircase as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 V-C.
5.    Hagenbuch/Tammera discloses the claimed invention except that the tank is adapted to be removably mounted on a truck body. It would have been obvious to one having ordinary skill in the art at the time of the invention to make said tank adapted as functionally claimed to be removably mounted on a truck body, since it has been held that since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 V-C. 
6.    Hagenbuch/Tammera discloses a baffle system [fig 3-6] in the interior of the tank adapted as functionally claimed to control fluid surge in the longitudinal, transverse, or vertical direction, the baffle system comprising at least one longitudinal baffle [52s] in the interior of the tank; at least one transverse baffle [48s] in the interior of the tank; at least one horizontal baffle [84, fig 3] in the interior of the tank; and a baffle opening [in at least one of the longitudinal and transverse baffles, the baffle opening [88, fig 3] sized so that as functionally claimed a person of average stature may freely pass therethrough [para 0076, claim 19].
11. Hagenbuch discloses an apparatus [12, fig 1] as functionally claimed for the containment of liquids comprising: transverse front and rear bulkheads [22, 24]; a plurality of opposed longitudinally extending side plates [20s] affixed to the front and rear bulkheads; a longitudinally extending floor [26] and a longitudinally extending top [25] affixed to the front bulkhead, to the rear bulkhead, and to each of the side plates, the top, floor, side plates and front and rear bulkheads thereby forming an interior of the tank [fig 1] that is capable of being structurally capable of withstanding the forces of contained liquids (figure1: Furthermore, This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Hagenbuch is capable of performing the recited function) and a port [38, fig 2] in the top.
Hagenbuch discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Tammera. Tammera teaches an equivalent tank [fig 1] comprising a port [24, fig 2] formed through the top of the tank [12] and located at an upper end of a staircase [22] 
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute/provide Hagenbuch’s port with claimed staircase as taught by Tammera in order to step down in to the tank for inspection or cleaning. Moreover, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. MPEP 2144.06 (II); 2143 (B).
12. Hagenbuch/Tammera discloses the claimed invention except that the staircase is adapted as functionally claimed to be removed from the interior of the tank. It would have been obvious to one having ordinary skill in the art at the time of the invention to make said the staircase adapted as functionally claimed to be removed from the interior of the tank, since it has been held that since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 V-C. Furthermore, the limitation as claimed or as disclosed in prior art would function similarly to contain and transport of fluid.
13. Hagenbuch/Tammera discloses that the port is a first fill port [38, fig 2]. However, it is deficient of a second fill port located in the top. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to make a second fill port, since it has been held that mere duplication of the existing essential working parts of a device where each element performs the same function with no unexpected results involves only routine skill in the art. MPEP 2144.04 VI B.
14.    Hagenbuch/Tammera discloses at least one of an access door [102, fig 2] formed in one of the front bulkhead [100], the rear bulkhead, and one of the side plates; a plurality of vent holes [40s, fig 2, 15] in the top of the tank; at least one ventilation port [40] in at least one of the front bulkhead and the rear bulkhead, the ventilation ports adaptable as functionally claimed to mount circulation fans to 
15.    Hagenbuch/Tammera discloses the claimed invention except that the tank is adapted to be removably mounted on a truck body. It would have been obvious to one having ordinary skill in the art at the time of the invention to make said tank adapted as functionally claimed to be removably mounted on a truck body, since it has been held that since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04 V-C. Furthermore, limitation as claimed or as disclosed in prior art would function similarly to contain and transport of fluid.
16.    Hagenbuch/Tammera discloses a baffle system [fig 3-6] in the interior of the tank adapted as functionally claimed to control fluid surge in the longitudinal, transverse, or vertical direction, the baffle system comprising at least one longitudinal baffle [52s] in the interior of the tank; at least one transverse baffle [48s] in the interior of the tank; at least one horizontal baffle [84, fig 3] in the interior of the tank; and a baffle opening [in at least one of the longitudinal and transverse baffles, the baffle opening [88, fig 3] sized so that as functionally claimed a person of average stature may freely pass therethrough [para 0076, claim 19].

Claims 7, 8, 17 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch/Tammera as applied to claims 1 and 11 above, and further in view of US 6385920 to Chandler.

8.    Hagenbuch/Tammera discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Chandler. Chandler teaches an equivalent staircase comprising a plurality of steps and kick plates [52 and vertical plates, fig 3] adapted as functionally claimed to assist in controlling fluid surge. Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute Hagenbuch/Tammera’s staircase with claimed staircase with a plurality of steps and kick plates taught by Chandler to strengthen structural rigidity against the fluid forces in the tank.
17.    Hagenbuch/Tammera discloses that the port plates further comprise at least one of a safety guardrail and a handrail [Tammera, over ladder, fig 1]. Furthermore, Hagenbuch/Tammera discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Chandler. Chandler teaches a comparable tank structure comprising a port having a plurality of plates [44, fig 3] and hinged access covers [fig 3] adapted as functionally claimed to assist in fluid containment, splash back reduction, debris filtration, and fall protection. Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute 
18.    Hagenbuch/Tammera discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Chandler. Chandler teaches an equivalent staircase comprising a plurality of steps and kick plates [52 and vertical plates, fig 3] adapted as functionally claimed to assist in controlling fluid surge. Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was made to substitute Hagenbuch/Tammera’s staircase with claimed staircase with a plurality of steps and kick plates taught by Chandler to strengthen structural rigidity against the fluid forces in the tank.

Claims 9, 10, 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hagenbuch/Tammera/Chandler as applied to claims 8 and 18 above, and further in view of US 20090090581 to Kennedy.
9.    Hagenbuch/Tammera/Chandler discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Kennedy. Kennedy teaches an equivalent stair system for tank comprising step [296, fig 3] structure with platform formed of an open grating material [para 0030]. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to make staircase formed of grating surface as taught by Kennedy in order to reduce weight/ for added traction as a worker climbs and descends staircase subsystem 232 [para 0030]. Moreover, it has been held to be within the level of ordinary skill of a worker in the art to use a known material and/or any viable commercially available materials on the basis of its suitability for the intended use. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. MPEP 2144.07.

19.    Hagenbuch/Tammera/Chandler discloses the claimed invention as discussed and further modified with the following claimed limitation that is taught by Kennedy. Kennedy teaches an equivalent stair system for tank comprising step [296, fig 3] structure with platform formed of an open grating material [para 0030]. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to make staircase formed of grating surface as taught by Kennedy in order to reduce weight/ for added traction as a worker climbs and descends staircase subsystem 232 [para 0030]. Moreover, it has been held to be within the level of ordinary skill of a worker in the art to use a known material and/or any viable commercially available materials on the basis of its suitability for the intended use. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. MPEP 2144.07.
20. Further as discussed above, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to make kick plates formed of grating surface as taught by Kennedy in order to reduce weight of the staircase. Moreover, it has been held to be within the level of ordinary skill of a worker in the art to use a known material and/or any viable commercially available materials on the basis of its suitability for the intended use. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. MPEP 2144.07.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 17, 19, 20-23 and 26-29 of U.S. Patent No. 10,737,608. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘608 (claim 16) teaches all of the claim limitations of claim 1.
Regarding claim 2, USP ‘608 (claim 17) teaches all of the claim limitations of claim 2.
Regarding claim 3, USP ‘608 (claim 20) teaches all of the claim limitations of claim 3.
Regarding claim 4, USP ‘608 (claim 21) teaches all of the claim limitations of claim 4.
Regarding claim 5, USP ‘608 (claim 22) teaches all of the claim limitations of claim 5.
Regarding claim 6, USP ‘608 (claim 23) teaches all of the claim limitations of claim 6.
Regarding claim 7, USP ‘608 (claim 26) teaches all of the claim limitations of claim 7.
Regarding claim 8, USP ‘608 (claim 27) teaches all of the claim limitations of claim 8.
Regarding claim 9, USP ‘608 (claim 28) teaches all of the claim limitations of claim 9.
Regarding claim 10, USP ‘608 (claim 29) teaches all of the claim limitations of claim 10.
Regarding claim 11, USP ‘608 (claim 19) teaches all of the claim limitations of claim 11.
Regarding claim 12, USP ‘608 (claim 17) teaches all of the claim limitations of claim 12.
Regarding claim 13, USP ‘608 (claim 20) teaches all of the claim limitations of claim 13.
Regarding claim 14, USP ‘608 (claim 21) teaches all of the claim limitations of claim 14.
Regarding claim 15, USP ‘608 (claim 22) teaches all of the claim limitations of claim 15.
Regarding claim 16, USP ‘608 (claim 23) teaches all of the claim limitations of claim 16.
Regarding claim 17, USP ‘608 (claim 26) teaches all of the claim limitations of claim 17.
Regarding claim 18, USP ‘608 (claim 27) teaches all of the claim limitations of claim 18.
Regarding claim 19, USP ‘608 (claim 28) teaches all of the claim limitations of claim 19.
.

Response to Arguments
Applicant's arguments filed 12 August 2021 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claims 1 and 11, applicant argues that the combination of Hagenbuch and Tammera is inapplicable in the rejection because Hugenbuch is an industrial body while Tammera discloses a toy and further argues “one of skill in the art, searching for solutions to issues that arise in the real world of huge scale truck body applications would not even consider a toy as offering possible solutions (Applicant's current orders are for tanks that hold in the range of 50,000 gallons of fluid). Whatever ideas might go into a toy, those ideas must also be useful in a world where, as claimed by applicant, "the floor, front bulkhead, rear bulkhead, and the side plates [form] a tank that is structurally capable of withstanding the forces of contained liquids...." Tammera does not even contemplate containment of liquids, as the design requires an electric motor 30 mounted on the floor of the toy and lowers the roof 14 downwardly towards the floor, see Tammera, Figs. 3-6. Thus, applicant submits there is no teaching, suggestion, or motivation to combine Tammera with Hagenbuch to produce anything for use in the industrial world”. Examiner respectfully disagrees. First, regarding Tammera not containing liquids, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case the combined teaching discloses the claim limitations of claim 1 and 
Further regarding claims 1 and 11, applicant argues “Even if such a combination were to be made, however, applicant submits it would not teach or suggest applicant's claims 1 or 11. Both claims require that the top be "affixed to the front bulkhead"; in contrast, Tammera discloses a toy that has a top (roof 14) that is designed to be lowered into the "tank" by the motor 30. That top is not affixed to any front bulkhead, in fact, Tammera does not really depict a front bulkhead. Though the Hagenbuch design does affix a top to a front bulkhead, there is no teaching or suggestion of combining that with a moveable top as in Tammera, and there is no indication Hagenbuch suggests (or could be used with) a moveable top. Hence, applicant submits that it would not be obvious to make the combination of Hagenbuch and Tammera. Thus, claims 1 and 11 are allowable over the combination of Hagenbuch and Tammera”. The part of the claim the applicant is reference is disclosed by Hagenbuch, not Tammera. Tammera was only used to disclose the port and staircase. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues “Furthermore, applicant's independent claims also recite a port at the upper end of a staircase; in claim 1, that port is formed in the top to provide walking access through the top and down to the floor; in claim 11, that port is formed in the tank and provides walking access "through at least one of the top, the front bulkhead, the back bulkhead, or one of the side plates of the tank and down to the floor of the tank." The examiner suggested that Hagenbuch fill hole 38 is a port, and that it is "presumed it is capable of performing the recited function" (walking through the top). However, even if that is true, applicant finds no suggestion of a staircase or ladder or other structure to permit walking access. To the extent a toy like Tammera may include a staircase, combining a toy staircase (one that is not designed for walking access by actual humans) that only lowers to a level above the electric motor of Tammera (and that cannot contain liquid inside the tank), and which staircase is lowered along with the entire top/roof 14 of Tammera, is not an obvious combination to make”. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Lastly, applicant further argues “Even if such a combination were made, the tank could not contain liquids, would not suggest a human walkway, and does not have a staircase that provides access through the top (or the walls, see claim 11) because Tammera teaches that the entire top itself drops down with the staircase, and hence there is no "port" through the Tammera top or walls. Rather, Tamera discloses roller wheels 23 on the bottom of the Tamera ladder. The roller wheels roll along a guide 25 when the ladder is being lifted and lowered, which is accomplished by lifting or lowering the entire top of Tammera, see Tamera, column 2, lines 17-20. Thus, the Tamera staircase does not provide "walking access ... down to the floor of the tank" as recited in claims 1 and 11. Furthermore, the Tammera staircase does not lead to the interior of the tank, that is, the interior beneath the top because the staircase is placed on the top, and does not pass therethrough”. Again, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Since claims 1 and 11 remain rejected, claims 1-20 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719.  The examiner can normally be reached on Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        



/J.A.P./Examiner, Art Unit 3735